DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	This is the 1st action in the application in response to the correspondence filed on 10/22/2020.  
	Examiner appreciates Applicant’s time and efforts in the compact prosecution of this Application.  If Applicant sees benefit in an interview or of any further appropriate assistance, Examiner encourages the Applicant to call the number below.

Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted on 8/11/2021, 5/6/2021, 1/21/2021, 10/22/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
  	  Applicant does not submit priority under a provisional application.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TAIWAN 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-2 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung (US 2007/0120753).
 

Independent claim 1:
	As for claim 1, Hung teaches: An antenna structure, comprising (Abstract): 
a first radiator for resonating at a high frequency band and having a feeding end (Fig. 1, el. 12, el. 14, par. [0017]); 
a second radiator connected to the first radiator and resonating at a low frequency band with a portion of the first radiator (Fig. 1, el. 11, el. 14, par. [0017]); 
an antenna ground located on one side of the first radiator and the second radiator (Fig. 1, el. 16); 
and a conductor located between the second radiator and the antenna ground in a first direction and connecting the first radiator with the antenna ground, wherein a slit having at least one bending portion is formed among the second radiator, the conductor, and the antenna ground (Fig. 1, el. 15, second radiator, and antenna ground form bending slit 17).

	As for claim 2, Hung teaches: The antenna structure of claim 1 and further teaches: 
wherein the slit has two bending portions and is Z-shaped (Fig. 1); 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Yang (US 2016/0190699).
Claim 9:
	1As for claim 9, Hung teaches a first radiator for resonating at a high frequency band and having a feeding end (Fig. 1, el. 12, el. 14, par. [0017]); a second radiator connected to the first radiator and resonating at a low frequency band with a portion of the first radiator (Fig. 1, el. 11, el. 14, par. [0017]); an antenna ground located on one side of the first radiator and the second radiator (Fig. 1, el. 16); and a conductor located between the first radiator and the antenna ground and the second radiator and the antenna ground in a first direction and connecting the first radiator with the antenna ground, wherein a slit is formed between the second radiator and the conductor, and between the second radiator and the antenna ground (Fig. 1, el. 15, second radiator, and antenna ground form bending slit 17).
	2However, Hung does not teach a housing comprising an insulation area; and an antenna structure disposed in the housing and beside the insulation area.
 	3Nevertheless, Yang teaches a housing comprising an insulation area … and an antenna structure disposed in the housing and beside the insulation area (Par. [0023], PCB disclosed as an insulation area).
	4It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technology as taught in the prior art of Yang and apply that to the prior art of Hung.
	5The motivation for this combination is to allow protection, containment, and securement for the proper utilization of the antenna of Hung. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Cheng (US 2010/0073240) and in further view of Wu (US 2019/0123423).
Claims 5 and 18:
	1As for claim 5 and 18, Hung teaches The antenna structure of claim 1 (see rejection of claim 1).
	2However, Hung does not teach further comprising a substrate and a coaxial transmission line, wherein the substrate has a first surface and a second surface opposite to each other; the first radiator, the second radiator, the conductor, and the antenna ground are disposed on the first surface; and the coaxial transmission line is located on the second surface and electrically connected to the antenna ground.
 	3Nevertheless, Cheng teaches further comprising a substrate … wherein the substrate has a first surface and a second surface opposite to each other (Fig. 2, el. 4); the first radiator, the second radiator, the conductor, and the antenna ground are disposed on the first surface (the elements in Hung would lie on the front of the substrate of Cheng); (Par. [0023], PCB disclosed as an insulation area).
	4It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technology as taught in the prior art of Cheng and apply that to the prior art of Hung.
	5The motivation for this combination is to fortify and support the structural radiation elements of Hung as part of an electronics packaging process.
 	 2However, Hung in view of Cheng does not teach a coaxial transmission line … and the coaxial transmission line is located on the second surface and electrically connected to the antenna ground;
 	3Nevertheless, Wu teaches these limitations (Fig. 3, par. [0045], [0051]).
	4It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technology as taught in the prior art of Wu and apply that to the prior art of Hung in view of Cheng.
	5The motivation for this combination is for compact electronics packaging and interference reduction.
Allowable Subject Matter
Claims 3-4, 6-8, 10-17, 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JAE K KIM/Examiner, Art Unit 2845